AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON SEPTEMBER 12, 2014 File No. 333-180871 File No. 811-22700 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (X) PRE-EFFECTIVE AMENDMENT NO. () POST-EFFECTIVE AMENDMENT NO. 13 (X) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 (X) AMENDMENT NO. 15 (X) EXCHANGE TRADED CONCEPTS TRUST II (Exact Name of Registrant as Specified in Charter) 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Address of Principal Executive Offices, Zip Code) (405) 778-8377 (Registrant’s Telephone Number, including Area Code ) J. Garrett Stevens Exchange Traded Concepts Trust II 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and Address of Agent for Service) Copy to: Christopher D. Menconi Bingham McCutchen LLP 2treet NW Washington, DC 20006 It is proposed that this filing will become effective (check appropriate box): [X] Immediately upon filing pursuant to paragraph (b) of rule 485 [] On (date) pursuant to paragraph (b)(1)(v) of rule 485 [] 60 days after filing pursuant to paragraph (a)(1) of rule 485 [] On (date) pursuant to paragraph (a)(1) of rule 485 [] 75 days after filing pursuant to paragraph (a)(2) of rule 485 [] On (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.13 relates solely to the Horizons S&P 500® Covered Call ETF, Horizons S&P Financial Select Sector Covered Call ETF and Horizons S&P Energy Select Sector Covered Call ETF (the “Funds”), each a separate series of Exchange Traded Concepts Trust II (the “Trust”). The sole purpose of this filing is to file as an exhibit to the Trust’s registration statement, risk/return information in interactive data format for the Funds. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No.13 to Registration Statement No.333-180871 to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Edmond, State of Oklahoma on this 12th day of September, 2014. Exchange Traded Concepts Trust /s/ J. Garrett Stevens J. Garrett Stevens President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No.13 has been signed below by the following persons in the capacity and on the date indicated. Signature Title Date /s/ J. Garrett Stevens President September 12, 2014 J. Garrett Stevens /s/ Christopher Roleke Treasurer September 12, 2014 Christopher Roleke * Trustee and Secretary September 12, 2014 Richard Hogan * Trustee September 12, 2014 Kurt A. Wolfgruber * Trustee September 12, 2014 David M. Mahle * Trustee September 12, 2014 Timothy J. Jacoby * Attorney-in-Fact, pursuant to power of attorney. Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxomony Extension Presentation Linkbase
